BASKIN, J.
(dissenting). — Section 9, article 8, of the Constitution, should be read in connection with section 4, article 8, which confers upon this court original jurisdiction to issue certain writs, among which is the writ of certiorari. The office of this writ is to keep inferior judicatories within the bounds of their jurisdiction. 4 Eney. PI. and Prac., 10. I do not think that section 9, article 8, limits the scope of this writ, but that it was intended to make final only such judgments upon the merits as the district court, in cases appealed from justices’ courts, has jurisdiction to make, and that upon an application for this writ.this court, from the nature of the proceedings, must decide whether the inferior tribunal had jurisdiction. Under the decision of my associates, if there has *167been an entire want of jurisdiction of the subject-matter involved in an action appealed from a justice’s court to the district court, the abuse could not be corrected. Such a result was not intended by the framers of the Constitution. In my dissenting opinion in Crooks v. District Court, 21 Utah 105, 59 Pac. 529, my objections are fully stated, and the authorities supporting the same cited. The case of Hansen v. Anderson, 21 Utah 286, 61 Pac. 219, is in direct conflict with this one; and, in my opinion, the decision in that case is correct, and should not be overruled.